Case 1:20-cv-05574-DG-RML Document 19-3 Filed 01/19/21 Page 1 of 2 PagelD #: 165

 
NOTICE OF REMOVAL OF
(i) UC MANAGEMENT LLC AS MEMBER, AND
(2) YITZCHAK KAMINETZKY AS MANAGER
OF
KAMIN HEALTH WILLIAMSBURG LLC

FROM: PINCHAS HALPERIN LLC
47 THROOP AVENUE
BROOKLYN, NY 11206
as Member of Kamin Health Williamsburg LLC

TO: UC MANAGEMENT LLC
72-53 141" STREET
FLUSHING, NY 11367

TO: YITZCHAK KAMINETZKY
72-53 141st STREET
FLUSHING, NY 11367

PLEASE TAKE NOTICE the, pursuant to § 7 of that certain Operating Agreement of
Kamin Health Williamsburg LLC (the “Company”) dated October 4, 2018 (the “Operating
Agreement”), UC Management LLC is hereby removed as Member of the Company, on niotion
of by Pinchas Halperin LLC, Member of the Company, on the ground that UC Management LLC
comingled funds belonging to the Company with funds not belonging to the Company.

PLEASE TAKE FURTHER NOTICE the, pursuant to § 7 of the Operating Agreement,
Yitzchak Kaminetzky is hereby removed as Manager of the Company, on motion of by Pinchas
Halperin LLC, Member of the Company, on the ground that Yitzchak Kaminetzky comingled
funds belonging to the Company with funds not belonging to the Company.

PLEASE TAKE FURTHER NOTICE that you are required to immediately return any

and all records in your possession regarding or related to the Company to Pinchas Halperin,
the Managing Member of Pinchas Halperin LLC, the remaining Member of the Company.

Dated: July 12, 2019

PINCHAS HALPERIN LLC

AL. se il é, Boe, ,
po [ra so-C+ie

By:

 

* ‘ af
Pinchas Halperin. Managing Member
